Citation Nr: 1100036	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-27 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to February 
1972.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2007, a statement of the case 
was issued in August 2007, and a substantive appeal was received 
in September 2007.  Subsequently, in April 2008 the Veteran 
requested a personal RO hearing, which was scheduled in August 
2008.  However, the Veteran failed to appear and did not request 
another RO hearing.  Further, in his substantive appeal, the 
Veteran also requested a Board hearing.  However, in a subsequent 
September 2010 statement, he withdrew his request.    


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-
connected PTSD is manifested by occupational and social 
impairment with deficiencies in most areas due to symptoms such 
as intrusive thoughts, sleep impairment with nightmares, anxiety, 
depression, hypervigilance, impaired memory and concentration, 
periodic hallucinations; but has not been productive of total 
occupational and social impairment.


CONCLUSION OF LAW

Throughout the course of the appeal, the criteria for the 
assignment of a schedular disability evaluation of 70 percent, 
but no higher, for the Veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in a November 2006 VCAA letter, the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in November 
2006, which was prior to the March 2007 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of an increased 
rating, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the November 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

Although the RO sent notice to the Veteran in August 2008 in 
compliance with Vazquez, the Board points out that the U.S. Court 
of Appeals for the Federal Circuit recently reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the November 
2006 and August 2008 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records and VA examination reports.  VA treatment records and VA 
examination reports indicate that the Veteran has received 
counseling for his PTSD at the Vet Center.  However, these 
records have not been associated with the claim file.  
Nevertheless, in this decision, the Board is granting a 70 
percent disability, and the only higher available rating is a 100 
percent disability rating that requires total occupational 
impairment, which is clearly not shown in the instant case given 
that the Veteran is currently employed.  Accordingly, the Board 
finds that these records are not relevant at this time to the 
issue on appeal in light of this allowance, and there is no 
prejudice to the Veteran for deciding this issue without these 
records.  Moreover, despite receiving VCAA notification, the 
Veteran has not submitted an authorization so that the RO could 
obtain such records.  In sum, the Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in December 2006, 
February 2008 and May 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. Brown, 
7 Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking a rating in excess of 30 percent for his 
service-connected PTSD.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the criteria 
for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 percent rating 
is assigned for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job), 
and a GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers). 

The Veteran filed a claim for service connection November 2006.  
The Veteran was afforded a VA examination in December 2006.  The 
claims file was reviewed.  The examiner noted that in August 
2006, the Veteran underwent psychological testing that supported 
a diagnosis of moderate to severe PTSD with significant personal 
distress and impaired social functioning.  The Veteran had 
managed to maintain employment at a warehouse for the past seven 
years, but otherwise had poor psychosocial judgment.  The Veteran 
had been going to the Vet Center for counseling since last year.  
The Veteran reported using alcohol like medicine.  He reported 
the following symptoms: poor sleep, nightmares, intrusive 
memories, angry outbursts, mood irritability, increased startle 
response, avoidance and hypervigilance.  He always sat with his 
back to the wall and was socially isolated.  He felt at a loss in 
social situations and hardly ever associated with anyone outside 
of work.  He reported three failed marriages and was married to 
his fourth wife, but reported current marital problems.  Work was 
a "relief" because it distracted him.  However, he reported 
feeling in a "daze" at home and sometimes at work.  

The Veteran denied active suicidal or homicidal ideations, but 
reported passive thoughts although he had no wish to act on them.  
He also indicated that his mood irritability was better 
controlled with medications, but continued to have problems.  He 
denied panic attacks, obsessive-compulsive symptoms and 
hallucinations.  However, he complained of poor energy, 
motivation and interest.  He reported excessive worrying and 
restlessness.  Counseling had helped him as well as medications.  
The Veteran had no activities or leisure pursuits.  He had been 
sober for three years.  He also denied any recent history of 
violence or assaultiveness.  

On mental status examination, the Veteran was casually dressed 
and groomed.  He was cooperative, but demonstrated somewhat 
decreased psychomotor activity and subdued demeanor.  His speech 
was spontaneous with normal rate, rhythm and volume.  His mood 
was dysphoric and affect was constricted in range.  Memory was 
grossly intact.  Thought processes were goal directed.  There 
were no hallucinations or delusions.  Insight and judgment were 
fair.  There was no impairment of thought processes or 
communication present.  He had fair eye contact and interaction.  
The Veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was alert and 
oriented to person, place and time.  Although the Veteran denied 
panic attacks per se, he did have hypervigilance symptoms and 
reflex of increased startle response.  The Veteran denied 
impaired impulse control.  He did report sleep impairment with 
nightmares.  The examiner observed that the Veteran complained of 
poor motivation, poor interest, crying spells, mood irritability, 
excessive worrying and restlessness and would probably meet the 
criteria for depressive disorder, not otherwise specified.  The 
diagnosis was PTSD, chronic and severe, and alcohol dependence in 
remission.  The Veteran had ineffective coping, ongoing symptoms 
and poor social support.  A GAF score of 50 was assigned.  The 
Veteran was considered competent and reported that he planned to 
continue working until he could retire at age 62.   

The Veteran was afforded another VA examination in February 2008.  
The Veteran reported that he liked to be by himself and 
experienced feelings of depression.  He also experienced anxiety 
and irritability.  He admitted to a history of alcohol abuse.  He 
also reported feeling a significant level of stress at this time 
in his life.  He further reported a jail term about three months 
ago for three days due to "false accusations" of sexual abuse 
by a family member.  The Veteran was still working full time.  He 
again reported marital distress.  He indicated that he "stays 
away from everybody."  He denied any suicidal attempts, but 
admitted to a history of death rumination as often as perhaps 
every other day.  However, he had no plan or intention.  The 
Veteran denied a history of homicidal ideation.  The Veteran also 
reported isolation and withdrawal as well as feelings of 
depression and irritability.  

On mental status examination, thought processes were rather clear 
and cohesive.  The Veteran reported hearing voices like people 
screaming and children crying.  He also claimed a history of 
visual "illusions" like seeing animals, figures crawling, 
shadows and movement out of the corner of his eyes.  The Veteran 
seemed to mildly avoid eye contact and appeared nervous, reserved 
and guarded.  He stated that he had cameras outside his house and 
if he heard a noise, he would turn them on to look for 
"intruders."  He was oriented to self, date, day of week, 
location, situation and personal information.  He was able to 
perform activities of daily living.  The Veteran reported to be 
forgetful and appeared to be a rather poor historian.  He could 
not remember dates and lost concentration easily.  He was having 
some problems at work with concentrating on products and dates.  
There was no speech impediment or articulation difficulty.  He 
reported no panic attacks, but had feelings of depression and 
anxiety.  He only slept an average of two to four hours.  He 
stated that his wife reported that he was restless and may jump 
or cry in his sleep.  Insight was rather poor.  He did not like 
to recreate and isolated himself.  He had no friends and 
preferred to be alone.  He had vivid memories of Vietnam.  He 
also indicated that he was hyperalert all the time.  The examiner 
observed that his symptoms appeared chronic and of moderate 
severity.  

The diagnosis was chronic PTSD, alcohol abuse by history, and 
major depressive disorder, recurrent, severe with psychosis as 
evidenced by auditory hallucinations and death ruminations.  A 
GAF score between 50 to 55 was given for all conditions.  The 
Veteran was able to mange his financial affairs.  The examiner 
provided that the Veteran seemed to have developed major 
depression as a result of his chronic of PTSD symptomatology and 
other current psychosocial stressors.  The examiner concluded 
that the Veteran presented with a very restricted/constricted to 
blunted affect.  He seemed to be rather guarded and reserved.  He 
reported isolation and withdrawal tendencies as well as 
difficulties with mood.  The Veteran experienced depression, 
anxiety, and irritability.  He had vivid memories of Vietnam and 
sleep difficulties.  He had managed to work full time, but mostly 
worked nights by himself.  The Veteran's PTSD resulted in 
deficiencies in most areas, including work, family relationships, 
judgment, thinking and mood.  The Veteran reported difficulty 
concentrating and seemed to have some mild memory/concentration 
difficulties.  He also reported marital distress due to his 
isolation and withdrawal tendencies.  He also faced allegations 
of sexual misconduct.  He did not seem to engage in or enjoy 
recreational pursuits.  There was death rumination/preoccupation 
with no intention as well as auditory hallucinations.  

The Veteran was afforded another VA examination in May 2010.  The 
claims file was reviewed.  The Veteran reported having a 
depressed mood daily that was moderate to severe.  The Veteran 
was married, but he reported that he and his wife had problems 
due to his irritability.  He tried to avoid conflict with his 
wife.  He had several adult children that he got along with okay 
because they were not there.  He had one stepson that lived with 
him whom he tried to avoid.  He indicated that he interacted with 
one friend on his own. 

On mental status examination, the Veteran was casually dressed.  
His psychomotor activity, thought content and speech were 
unremarkable.  He was cooperative.  His affect was constricted 
and his mood was dysphoric.  He had a short attention span, but 
was able to do serial 7s and spell forward and backward.  His 
orientation was intact to person, time and place.  However, his 
thought process was rambling and circumstantiality.  He exhibited 
no delusions and understood the outcome of his behavior.  The 
Veteran also understood that he had a problem.  He reported 
problems with sleep maintenance.  He frequently felt tired, 
irritable and confused during the day.  Auditory and visual 
hallucinations were present.  However, the examiner reported that 
there was no inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, homicidal thoughts or suicidal thoughts.  
His impulse control was fair.  He did not have episodes of 
violence, but the Veteran did report verbally lashing out at 
others at work and home.  The examiner observed that the Veteran 
was able to maintain minimum personal hygiene.  With respect to 
activities of daily living, there was a moderate effect on 
household chores, shopping and traveling, but otherwise no 
effect.  His remote and recent memory was moderately impaired, 
but his immediate memory was severely impaired.  The Veteran 
reported problems remembering appointments and getting easily 
distracted.  He stated that he forgot tasks at work.  

With respect to PTSD symptoms, the Veteran exhibited recurrent 
and distressing recollections, avoidance, difficulty falling or 
staying asleep, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, sense of foreshortened future and 
exaggerated startle response.  He had a markedly diminished 
interest or participation in significant activities.  The 
frequency of his symptoms was daily and the severity was moderate 
to severe.  The Veteran reported no remissions since the last 
examination and indicated that it felt like it was getting worse.  

The examiner determined that the Veteran was mentally competent 
for VA benefit purposes.  He was still employed full time 
although he had the following problems related to occupational 
functioning: decreased concentration, difficulty following 
instructions, increased absenteeism, memory loss and poor 
concentration.  It was noted that he had been assigned different 
duties due to these issues.  The Diagnosis was PTSD and alcohol 
dependence in sustained full remission.  The GAF score assigned 
was 51.  Although PTSD was the only diagnosis given, the Veteran 
experienced depressed mood and anxiety secondary to the PTSD 
diagnosis.  The examiner concluded that there was not total 
occupational and social impairment due to PTSD, but there were 
deficiencies in judgment, thing, family relations, work and mood.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

VA treatment records have also been reviewed and associated with 
the claims file.  An April 2006 record showed that the Veteran 
exhibited mood irritability and sleep impairment, but his anxiety 
had improved.  On mental status examination, the Veteran was 
casually dressed and groomed.  He was pleasant and cooperative.  
He was alert and oriented times three.  Mood and affect were 
stable.  His thought process was goal directed.  He denied 
current suicidal or homicidal ideation.  He also denied 
hallucinations or delusion.  Insight was fair and judgment was 
good.  However, in August 2006, the Veteran underwent 
psychological testing.  The Veteran indicated persistent re-
experiencing of trauma, frequent nightmares, intrusive thoughts, 
persistent avoidance of stimuli, numbing of emotional 
responsiveness, hypervigilance and increased arousal.  He had 
significant problems with irritability and felt uncomfortable in 
crowded situations even at work.  He also had problems with his 
marriage due to his irritability.  The Veteran experienced 
significant personal distress as well as impairment in social 
functioning.  He had managed to maintain gainful employment, but 
otherwise had poor psychosocial adjustment.  The diagnosis was 
moderate to severe PTSD.  

A follow up August 2006 treatment record showed a GAF score of 
60, but still documented the same PTSD symptoms.  Follow up 
treatment records continued to show the same symptoms.  However, 
a February 2007 record showed that the Veteran felt that his 
anxiety was worse in the last two to three months.  His mood at 
times was also documented as being mildly dysphoric.  
Importantly, a November 2007 record showed that the Veteran 
indicated that he often wondered why he was still alive, but had 
no intent to plan or harm.  A follow up April 2008 record also 
showed that the Veteran reported that he sometimes "wished" he 
was not alive, but again denied intent or plan to harm.  He had 
worsening depression and constricted affect.  A July 2010 record 
showed that the Veteran reported auditory hallucinations at home.  
The examiner observed that overall the Veteran was clear and 
cohesive, but psychomotor retardation was likely.  His affect was 
restricted to blunted and he had an anxious and depressed mood.  
The impressions were chronic PTSD, dysthymia, dementia, not 
otherwise specified and psychotic disorder, not otherwise 
specified.  

In statements of record, the Veteran reported problems 
concentrating at work.  He reported a flattened affect, memory 
problems and disturbance of motivation and mood.  He indicated 
that he found no pleasure in life and had no friends.  He also 
stated that he had been married five times.  

Initially, the Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  Mittleider v. 
West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet.App. 136, 140 (1996).  In the instant case, although the 
Veteran has been diagnosed with other psychiatric disabilities, 
these disabilities have primarily been attributed to his service-
connected PTSD.  Accordingly, the Board has considered all of the 
Veteran's psychiatric symptoms.  

After a thorough review of the evidence of record, the Board 
finds that the Veteran's disability picture has more nearly 
approximated the criteria for a 70 percent rating throughout the 
course of the appeal.  Significantly, the February 2008 and May 
2010 VA examiners both opined that the Veteran's PTSD produced 
occupational and social impairment with deficiencies in most 
areas, which is the definition for the 70 percent rating 
criteria.  Moreover, although the Veteran denied suicidal 
ideation, the medical evidence does show death ruminations 
throughout the appeal period.  He has also exhibited auditory and 
visual hallucinations at times during the appeal period.  
Further, the December 2006 VA examiner as well as the August 2006 
VA treatment record both characterized the Veteran's PTSD as 
severe.  The December 2006 VA examiner also assigned a GAF score 
of 50, which is indicative of serious symptoms. 

Further, the evidence also documented poor concentration and 
memory as well as anger issues and impaired impulse control.  
Significantly, the Veteran also experienced anger outbursts and 
continuous depression as documented in VA treatment records and 
VA examinations.  Moreover, there was also documentation of 
serious problems being able to maintain relationships as 
documented that the Veteran had been married approximately five 
times and appeared to have no relationship with his adult 
children.  The record clearly showed that the Veteran was 
socially isolated.  Importantly, the August 2006 treatment record 
found significant impaired social functioning.  In sum, the 
evidence showed that the Veteran had an inability to establish 
and maintain effective relationships that has existed throughout 
the entire appeal period.  

Moreover, although the Veteran has been able to maintain a job, 
there is evidence suggestive of severe occupational impairment 
throughout this period.  For instance, the evidence showed that 
the Veteran's concentration and significant memory problems had 
interfered with his ability to do his job.  Although the evidence 
at times has characterized the Veteran's PTSD as moderate, the 
Board believes that this is a case where the positive evidence 
and the negative evidence is in a state of equipoise.  In sum, 
when resolving all benefit of the doubt in favor of the Veteran, 
a 70 percent rating is warranted throughout the entire appeal 
period.  See 38 U.S.C.A. § 5107(b); Hart.  

Nevertheless, the preponderance of the evidence is against a 
finding of total occupational and social impairment to warrant a 
disability rating of 100 percent.  The Veteran's symptoms during 
this time period do not more nearly approximate the types of 
symptoms set forth as examples in the regulatory criteria for a 
100 percent schedular rating.  For instance, although there is 
documentation of hallucinations, the medical evidence of record 
clearly showed that the Veteran did not have persistent delusions 
or hallucinations, or grossly inappropriate behavior.  On 
numerous occasions, the Veteran expressly denied experiencing 
delusions or hallucinations.  He also indicated that the 
accusations of sexual misconduct were false and there is no 
evidence of record of further legal problems.  Further, even 
though there is evidence of thoughts of suicide, there is no 
medical evidence of persistent danger to hurting self or others.  
Significantly, the Veteran has indicated on numerous occasions 
that he had no intent or plan.  Further, the medical evidence of 
record showed that the Veteran was well-groomed.  In sum, the 
Veteran was able to maintain minimal personal hygiene, which was 
specifically determined at the most recent VA examination.  He 
was consistently alert and oriented to place and person, and his 
speech was primarily considered normal.  The medical evidence 
does not show any findings of gross impairment of thought 
processes or communication.  Further, although there was some 
report of significant memory problems, there was no medical 
finding that the Veteran's memory loss was to such an extent that 
the Veteran did not remember names of close relatives, his own 
occupation or his own name.  

The medical evidence also showed that the Veteran was able to 
perform his activities of daily living.  The most recent VA 
examination specifically stated that he could perform his 
activities of daily living.  The examiner also expressly 
determined that total social and occupational impairment, which 
is the criteria for a 100 percent disability rating, was not 
present.  Moreover, the GAF score assigned has primarily been 
between 50 to 60.  A GAF score between 51 to 60 is only  
indicative of moderate symptoms.  While a GAF score of 50 is 
indicative of serious symptoms as discussed above, the symptoms 
given as examples, such as suicidal ideation or obsessional 
rituals, are criteria under the current 70 percent rating.  In 
other words, the GAF scores predominantly assigned by medical 
professionals when treating the Veteran reflected criteria for a 
70 percent rating or less.  In sum, the degree of PTSD impairment 
is adequately contemplated by the current 70 percent rating.  

In conclusion, a rating of 70 percent, but no higher, is 
warranted for the service-connected PTSD.  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Lastly, the United States Court of Appeals for Veterans Claims 
has held that a request for a total disability rating based on 
individual unemployability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-
54 (2009).  In the instant case, although the Veteran has 
indicated interference with his employment, he is still currently 
working.  As such, no further consideration of this matter is 
warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities).




ORDER

A rating of 70 percent, but no higher, is warranted for the 
Veteran's service-connected PTSD throughout the course of the 
appeal.  To this extent, the appeal is granted subject to the law 
and regulations governing the payment of monetary benefits.   





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


